DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 54 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Regarding claims 54-56, 
In claim 5 Applicant stated the features comprise semiconductor material. In claim 54-56 Applicant is claiming the same features are insulative. This is a different species then originally claimed. This is because the features cannot be both insulative and semiconductor. Thus, they are mutually exclusive.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 54-55 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53, 65, and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “less dense” in claims 53, 65, and 67 is a relative term which renders the claim indefinite. The term “less dense” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
One would not know the scope of the invention because one would not know how much less dense one dielectric material needs to be from another dielectric material. Further, one dielectric material can be less dense than another layer of the same dielectric material simply because of standard variations in the process of forming each layer. For example the temperature may be slightly different, the environment may be slightly different, etc. Since, Applicant has not claimed nor disclosed a standard for ascertaining the requisite degree of difference between the first and second dielectric material the claim is indefinite. Accordingly, Examiner will interpret the claim to mean that any miniscule, de minimums, amount of difference in the material will result in a density difference. This includes a density difference within a layer caused by standard processing techniques.
Claims 1-6, 11-13, 53, 57-65
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lin et al. US 2020/0135724 A1) (“Lin”).
Regarding claim 1, Lin teaches at least in figures 3-4, and Examiner’s annotated figure 4 below:
a pair of substantially parallel features (102a/106a) spaced from one another by an intervening space (102a/106a are spaced apart by 406); 
a conductive pipe (101b) between the features (102a/106a) and substantially parallel to the features (101b is parallel to 102a/106a); 

a first dielectric material being within the intervening space, under the conductive pipe, and along sidewalls of the features; and a second dielectric material within the intervening space and over the first dielectric material; the second dielectric material being over and under the conductive pipe (According to ¶ 0038 element 406 can be a single or multiple dielectric layers. ¶ 0038 also states that 406 can comprise silicon carbides. According to ¶¶ 0041-42 element 418  (418b) may comprise silicon carbide material such as silicon carbon oxide, silicon carbon nitride, etc. Further, ¶ 0042 states that one may use a combination of these materials, e.g. multiple layers. According to Applicant’s ¶ 0042 the first dielectric material 28, and the second dielectric material 30, and the third dielectric 32 may comprise the same material. Since 28, 30, and 32 can be the same material in the final product one of ordinary skill in the art would not be able to differentiate one layer from another layer. Therefore, while Applicant in figures 1-5A show the first and second dielectric layer as being different layers, in the final product it would look substantially similar to Lin’s element 406. Therefore, since Lin teaches that 406 and/or 418b can be formed of the same material and Applicant teaches that 28 and 30 can be the same material, Lin teaches the above limitation. Additionally, or alternatively, Since Lin teaches that 406 and/or 418b can be formed of multiple layers of the same or different material, and because Applicant teaches that 28 and 30 can be formed of multiple layers of the same material the prior art teaches the above limitation. For the reasons above, Lin inherently, or in the alternative obviously, teaches the above limitation. Examiner notes here that Applicant’s specification provides no criticality or unexpected results arising from the dielectric layers 28, 30, 32 being made of the same or different material. Based upon Applicant’s specification having these layers be the same 

    PNG
    media_image1.png
    746
    544
    media_image1.png
    Greyscale

Regarding claim 2, Lin teaches at least in figures 3-4:
wherein the second dielectric material (406/418b) is along sidewalls of the conductive pipe (101b).
Regarding claim 3, Lin teaches at least in figures 3-4:
comprising a third dielectric material (420; ¶ 0043, where 420 is a dielectric material, and can be silicon carbide) over the second dielectric material (406/418b).
Regarding claim 4, Lin teaches at least in figures 3-4:
wherein the second dielectric material is over the features; and comprising a planarized surface extending across the second and third dielectric materials, with the planarized surface being spaced from upper surfaces of the features by at least the second dielectric material (Based upon the analysis of claim 1, where there is no distinction between the dielectric layers 28, 30, and 32, Examiner is interpreting this claim to mean that the top of the dielectric layer(s) need to be flat, or planarized. As can be seen in Lin’s figure 4 the top of the dielectric layer (406, 418(a-c), and 420 is flat, or planarized. Therefore, Lin teaches this limitation.).
Regarding claim 5, Lin teaches at least in figures 3-4:
wherein the features comprise fins of semiconductor material (¶¶ 0017, and 23, where 102a/106b can be made of a semiconductor material), 
the fins being a first fin and a second fin (102a/106a are first and second fins); 
one of the features of said pair corresponding to the first fin, and the other of the features of said pair corresponding to the second fin (this is shown in figure 4).
Regarding claim 6, Lin teaches at least in figures 3-4:
wherein the first and second fins extend upwardly from a pillar of the semiconductor material (as Examiner understand the pillar of semiconductor material it is Applicant’s element 

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as obvious over Lin et al. US 2020/0135724 A1) (“Lin”), in view of Cheng et al. (US 2007/0082437 A1) (“Cheng”)
Regarding claim 11, Lin does not teach:
wherein the semiconductor material comprises monocrystalline silicon.

Cheng teaches:
That semiconductor fins can be made out of monocrystalline silicon (¶¶ 0013, and 17). 
It would have been obvious to one of ordinary skill in the art that semiconductor fins, used to make finfets, can be made out of silicon as this is the most common semiconductor material used to make the transistors, and because they will have relatively uniform current density over its vertical height. ¶ 0013.


Claim(s) 13, 53, and 57-69 is/are rejected under 35 U.S.C. 103 as obvious over Lin et al. US 2020/0135724 A1) (“Lin”).
Regarding claim 13, Lin does not expressly teach:
wherein the features extend a first distance, and wherein the conductive pipe extends a second distance which is less than the first distance.

However, the length of the fins (102a/106b) versus the length of 101b is a matter of choice for one of ordinary skill in the art. It is a matter of choice because it depends upon how many finfets one wants to create using the fins 102a/106b, it depends upon where one wants to place, and how they want to place, electrical contacts to 102a/106a and 101b, it depends upon where one wants to place isolation structures (308) on fins or 101b, etc. Therefore, this limitation is a matter of choice for one of ordinary skill in the art depending upon their design requirements and the choices they make to meet said design requirements. The ability to make the features longer than the conductive pipe, and vice-versa, is well within the skill of one of ordinary skill in the art. As such it would have been obvious to one of ordinary skill in the art based upon the teachings of Lin, and the knowledge of one of ordinary skill in the art to make the claimed device. 
Regarding claims 53, Lin teaches at least in figures 3-4:
Wherein the second dielectric material is less dense than the first dielectric material (based upon Examiner’s explanation stated in 35 USC § 112(b) above, it is obvious that there will be somehow ever slight difference in the density of one of the materials to the other. Thus, it would have been obvious that the second dielectric material could be less dense than the first dielectric material).
Regarding claims 57, Lin teaches at least in figures 3-4:
wherein the a conductive pipe (101b) comprises at least one of the following materials: palladium, metal silicide, metal carbide, metal boride, conductively-doped silicon and conductively-doped germanium (¶ 0040, where 101b comprises 412/414/416. Lin discloses platinum, ruthenium, rhodium, other suitable materials, etc. Platinum, ruthenium, and rhodium are platinum group metals. Platinum group metals include ruthenium, rhodium, palladium, osmium, iridium, and platinum. Examiner is taking official notice that one of ordinary skill in the art would 1) know that they could substitute one platinum group metal for another, and 2) a well-known and common conductive material of the platinum group used in semiconductor devices includes palladium. See An et al. US 7,148,526 B1, col. 4 at lines 46-57. Thus, it would have been obvious to one of ordinary skill in the art to substitute one known material for another known material.).
Regarding claims 58-61, Lin teaches at least in figures 3-4:
The ends of the conductive pipes can be considered the conductive post. This is because there is no dimensionality given to the conductive post. As such the conductive pipe can be the same dimensions as the conductive post. Therefore, the ends of the conductive pipe are considered conductive post.
	Regarding claims 62-69:
	Based upon the discussion in claim 1, and based upon Lin’s ¶¶ 0038, and 41-42 the first and second material may be materials which fulfil the material limitations of claims 62-64. I.e. silicon nitride, silicon oxide, silicon oxynitride, etc.

Response to Arguments
Applicant's arguments filed November 23, 2021 have been fully considered but they are not persuasive. 
Applicant asserts the prior art does not teach the limitation concerning the first and second material, and that Examiner is using Applicant’s disclosure to teach the elements.
Examiner respectfully disagrees. In claim 1 Applicant very broadly claims a first dielectric material, and a second dielectric material. In order to understand what these materials actually are, Examiner looks to Applicant’s disclosure. Applicant’s disclosure states the first dielectric material and the second dielectric material can be the exact same material. Examiner then states if they can be the exact same material then in the final product there will be no structural difference between the first dielectric material and the second dielectric material. 
	With this understanding in place, Examiner then shows how the prior art also teaches the first dielectric material and second dielectric material can also be the exact same material. For example Applicant allows the first and second dielectric material to be silicon nitride, and the prior art allows this also. Thus, the end result of both Applicant’s claimed device, and the prior art teach the same structure. 
	If Applicant wants to overcome the art they need to make material structural differences in the first dielectric material and the second dielectric material in the independent claim. Further, Examiner is not improperly relying on Applicant’s disclosure. Examiner is properly relying on Applicant’s disclosure to understand the meaning of the claimed terms. Examiner’s position is further borne out by Applicant’s new claims 64 and 66, which teach that both the first and second dielectric material can be the same material. Based upon these new claims it appears that Examiner’s understanding of the claimed terms was correct, and there was no hindsight.

	Applicant argues the prior art does not teach a planarized surface. The term planarized means flat. Figure 4 shows the third dielectric layer is on a flat surface of the first and second dielectric layer. Therefore, this argument is unpersuasive.
	Applicant asserts that the prior art does not teach claim 13. Applicant does not assert that it would not be an obvious choice for one of ordinary skill in the art to optimize the claimed distances. Rather, Applicant states Examiner hasn’t shown the prior art has the same claimed structure and function. First, Applicant isn’t claiming any functions. Applicant is really even claiming a device per se. Applicant is claiming an integrated assembly with a conductive piper (wire) surrounded by insulating material. The prior art teaches a VSS surrounded by insulating material. Thus, as far as function goes the prior art is equivalent. In addition, so far as Applicant is claiming an insulated piece of metal the prior art teaches the same structure. Also the prior art teaches the “parallel features”. Thus, it would appear the prior art teaches the same structure and function as claimed by Applicant. Since that is the case, changing the relative dimensions of the elements would be a matter of choice for one of ordinary skill in the art. Thus, this argument is not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VINCENT WALL/            Primary Examiner, Art Unit 2822